850 F.2d 691Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John E. WILSON, Plaintiff-Appellant,v.MID-ATLANTIC SUBARU STAR LTD., a corporation, and itsSubsidiaries and Successor Corporations;  John S.Bednarick, its President;  John S.Bednarick, Defendants-Appellees.
No. 88-3008.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 29, 1988.Decided:  June 22, 1988.

John E. Wilson for appellant.
Glenn Alfredo Mitchell (Stein, Mitchell & Mezines), for appellees.
Before DONALD RUSSELL, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order granting summary judgment and dismissing this suit as time barred is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Wilson v. Mid-Atlantic Subaru, C/A No. 87-1926 (D.Md. Nov. 30, 1987).


2
AFFIRMED.